DETAILED ACTION
In response to communications filed 26 January 2021, this is the first Office action on the merits. Claims 1-14 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 7, 12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Okajo (US 2011/0043869 A1); Perone et al. (US 2021/0089571 A1); Zhou et al. (US 2019/0019055 A1); and Semenov (US 2021/0182550 A1) are the closest prior art on record. Okajo in view of Perone teach the first graph structural feature and the second graph structure feature, as shown in the instant rejection of claims 1, 6, 10, and 13. However, Okajo as modified does not explicitly teach the limitations of claims 7, 12, and 14.
Zhou teaches in paragraphs [0060] and [0069] inputting a first graph structural feature of a “sample image” and a second graph structural feature of a “to-be-tested image” into a “convolutional neural network” to obtain first and second eigenvectors that are subsequently compared. However, Zhou does not teach distinct first and second graph convolutional neural network models, because Zhou instead teaches only a single convolutional neural network.
Semenov teaches first and second convolutional neural networks in paragraphs [0104]-[0105], where “neural network A” and “neural network B” are disclosed. However, it would not be reasonable to combine the neural networks taught by Semenov with Okajo as modified and Zhou, because the input to the neural networks taught by Semenov are from the same document image (see Semenov [0102]) and not from an input image and a to-be-processed image, as recited. Zhou and Semenov, when viewed individually and/or in combination, therefore fail to cure the deficiencies at issue. These features, when considered in combination with the limitations of claims 1, 10, and 13 as a whole, amount to allowable subject matter.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 9-11, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 10, and 13 recite the steps of
selecting a to-be-processed image from a target database, wherein the to-be-processed image comprises a plurality of second text blocks;
generating a first graph structural feature based on the plurality of first text blocks;
generating a second graph structural feature based on the plurality of second text blocks; and
determining that the first graph structural feature and the second graph structural feature satisfy a condition.

These limitations, under their broadest reasonable interpretation, fall within the Mental Processes grouping of abstract ideas. The steps of “selecting,” “generating,” and “determining” can be performed as mental observations and/or evaluations, perhaps using pen and paper. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. Claims 1, 10, and 13 further recite
obtaining an input image associated with an image search, wherein the input image comprises a plurality of first text blocks; and
in response to determining that the first graph structural feature and the second graph structural feature satisfy the condition, outputting the to-be-processed image as a search result of the image search.

However, these additional elements do not integrate the judicial exception into a practical application, because they amount to an insignificant extra-solution activity, such as mere data gathering and outputting. See MPEP § 2106.05(g).
Claim 10 further recites
A system for an image search, comprising a processor and a non-transitory computer-readable storage medium storing instructions executable by the processor to cause the system to perform operations comprising [the steps analyzed above].

Similarly, claim 13 recites 

A non-transitory computer-readable storage medium for an image search, configured with instructions executable by one or more processors to cause the one or more processors to perform operations comprising [the steps analyzed above].

However, these additional elements do not integrate the judicial exception into a practical application, because they amount to merely implementing the judicial exception on a generic computer. See MPEP § 2106.05(f).
Claims 2-6, 9, and 11 include limitations, which under their broadest reasonable interpretation, likewise fall within the Mental Processes grouping of abstract ideas. Claims 2-6 and 11 do not recite any additional elements that fall outside of the groupings of abstract ideas (beyond those inherited from claims 1 and 10), and therefore do not integrate the judicial exception into a practical application.
Regarding claim 9, the step of “obtaining” does not integrate the judicial exception into a practical application, because it likewise amounts to an insignificant extra-solution activity, such as mere data gathering. See MPEP § 2106.05(g). In addition, claim 9 recites
inputting the third graph structural feature to the first graph convolutional neural network model to train the first graph convolutional neural network model and inputting the fourth graph structural feature to the second graph convolutional neural network model to train the second graph convolutional neural network model.

However, these additional elements do not integrate the judicial exception into a practical application, because they amount to generally linking the use of a judicial exception to a particular technological environment or field of use, such as neural networks. See MPEP § 2106.05(h).
Considering the limitations of claims 1-6, 9-11, and 13 as an ordered combination adds nothing that is not already present when considering the elements individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Claims 1-6, 9-11, and 13 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than implementing the judicial exception on a generic computer; insignificant extra-solution activities; and/or generally linking the use of a judicial exception to a particular technological environment or field of use. Paragraph [0003] of the specification provides evidence that the steps of “obtaining” and “outputting” were well-understood, routine, and convention activities of “image processing technologies.” See also MPEP § 2106.05(d)(II). Therefore claims 1-6, 9-11, and 13 are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitations “the first graph convolutional network model” and “the second graph convolutional neural network model” in lines 12 and 14, respectively.  There is insufficient antecedent basis for these limitations in the claim. For the purpose of applying prior art, the dependency of claim 9 to “claim 1” is interpreted as --claim 7-- to establish the antecedent basis for these limitations (see claim 7, lines 3 and 6, respectively).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okajo (US 2011/0043869 A1).

Regarding claim 1, Okajo teaches an image search method, comprising:
obtaining an input image associated with an image search, wherein the input image comprises a plurality of first text blocks (see Okajo [0110]-[0112], “user inputs the layout of the slide,” where the “layout of the slide” is an input image comprising “text regions”);
selecting a to-be-processed image from a target database, wherein the to-be-processed image comprises a plurality of second text blocks (see Okajo [0113], a “segmented document,” i.e., to-be-process image, is selected, where [0060]-[0061] discloses the segmented document is a “document image” comprising “text block[s]”);
generating a first graph structural feature based on the plurality of first text blocks (see Okajo [0112], “position and a size of the text region . . . region information”);
generating a second graph structural feature based on the plurality of second text blocks (see Okajo [0113], “region information . . . layout of the region”);
determining that the first graph structural feature and the second graph structural feature satisfy a condition (see Okajo [0114]-[0116], “similarity, for example, an average value of the region similarities, being similarities of individual [cor]responding regions”); and
in response to determining that the first graph structural feature and the second graph structural feature satisfy the condition, outputting the to-be-processed image as a search result of the image search (see Okajo [0116], “identifies the slide having a region layout resembling the region layout inputted by the user . . . sorts out the slides . . . presents them to the user”).

Regarding claim 10, Okajo teaches a system for an image search, comprising a processor and a non-transitory computer-readable storage medium storing instructions executable by the processor (see Okajo [0040] and claim 27)
to cause the system to perform operations comprising:
obtaining an input image associated with an image search, wherein the input image comprises a plurality of first text blocks (see Okajo [0110]-[0112], “user inputs the layout of the slide,” where the “layout of the slide” is an input image comprising “text regions”);
selecting a to-be-processed image from a target database, wherein the to-be-processed image comprises a plurality of second text blocks (see Okajo [0113], a “segmented document,” i.e., to-be-process image, is selected, where [0060]-[0061] discloses the segmented document is a “document image” comprising “text block[s]”);
generating a first graph structural feature based on the plurality of first text blocks (see Okajo [0112], “position and a size of the text region . . . region information”);
generating a second graph structural feature based on the plurality of second text blocks (see Okajo [0113], “region information . . . layout of the region”);
determining that the first graph structural feature and the second graph structural feature satisfy a condition (see Okajo [0114]-[0116], “similarity, for example, an average value of the region similarities, being similarities of individual [cor]responding regions”); and
in response to determining that the first graph structural feature and the second graph structural feature satisfy the condition, outputting the to-be-processed image as a search result of the image search (see Okajo [0116], “identifies the slide having a region layout resembling the region layout inputted by the user . . . sorts out the slides . . . presents them to the user”).

Regarding claim 13, Okajo teaches a non-transitory computer-readable storage medium for an image search, configured with instructions executable by one or more processors to cause the one or more processors (see Okajo [0040] and claim 27)
to perform operations comprising:
obtaining an input image associated with an image search, wherein the input image comprises a plurality of first text blocks (see Okajo [0110]-[0112], “user inputs the layout of the slide,” where the “layout of the slide” is an input image comprising “text regions”);
selecting a to-be-processed image from a target database, wherein the to-be-processed image comprises a plurality of second text blocks (see Okajo [0113], a “segmented document,” i.e., to-be-process image, is selected, where [0060]-[0061] discloses the segmented document is a “document image” comprising “text block[s]”);
generating a first graph structural feature based on the plurality of first text blocks (see Okajo [0112], “position and a size of the text region . . . region information”);
generating a second graph structural feature based on the plurality of second text blocks (see Okajo [0113], “region information . . . layout of the region”);
determining that the first graph structural feature and the second graph structural feature satisfy a condition (see Okajo [0114]-[0116], “similarity, for example, an average value of the region similarities, being similarities of individual [cor]responding regions”); and
in response to determining that the first graph structural feature and the second graph structural feature satisfy the condition, outputting the to-be-processed image as a search result of the image search (see Okajo [0116], “identifies the slide having a region layout resembling the region layout inputted by the user . . . sorts out the slides . . . presents them to the user”).

Regarding claim 5, Okajo teaches wherein the generating a second graph structural feature based on the plurality of second text blocks comprises: generating the second graph structural feature based on the plurality of first text blocks and the plurality of second text blocks (see Okajo [0112], “integrating the regions” generates the second graph structural feature based on the first and second text blocks).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Okajo (US 2011/0043869 A1) as applied to claim 1 above, and further in view of Perone et al. (US 2021/0089571 A1).

Regarding claim 6, Okajo does not explicitly teach wherein the condition comprises that a degree of difference between the first graph structural feature and the second graph structural feature is less than a threshold.
However, Perone teaches wherein the condition comprises that a degree of difference between the first graph structural feature and the second graph structural feature is less than a threshold (see Perone [0034], “threshold may be cosine similarity of less than 0.5”).
Both Okajo and Peron teach a cosine similarity; see Okajo [0114] and Perone [0034]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the condition threshold, as taught by Perone, with the techniques taught by Okajo, to predictably yield a result set that includes results within a small degree of difference and excludes results that are less relevant to a user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kristopher Andersen whose telephone number is (571)270-5743. The examiner can normally be reached 8:30 AM-5:00 PM ET, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kristopher Andersen/Primary Examiner, Art Unit 2159